Citation Nr: 1438159	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  12-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 5, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1995.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which denied TDIU.  In April 2012, the Board granted TDIU, and a June 2012 rating decision granted assigned an effective date of March 5, 2010, the date of claim, for TDIU.  The Veteran timely appealed the effective date of the grant of TDIU.  The Board remanded this case back to the RO in January 2014 to determine whether there was an outstanding Vocational Rehabilitation folder for the Veteran and, if so, to associate it with the record.  According to evidence subsequently added to the record, there was no evidence of the existence of a Vocational Rehabilitation folder for the Veteran.

As the requested action has been complied with, there has been substantial compliance with the January 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The Veteran testified at a personal hearing before the undersigned in Washington, D.C. in April 2013, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for TDIU was received by VA from the Veteran on March 5, 2010.   

2.  Medical evidence of unemployability was added to the file on June 23, 2010.

3.  A June 2012 rating decision granted TDIU effective March 5, 2010.



CONCLUSION OF LAW

The criteria for an effective date prior to March 5, 2010 for TDIU have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.  

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in March 2010, prior to adjudication, which informed her of the requirements needed to establish entitlement to TDIU.  TDIU was subsequently granted by rating decision in June 2012.  

Although the Veteran was not notified of the requirements to establish entitlement to an earlier effective date until the July 2014 Supplemental Statement of the Case, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for an earlier effective date following the initial grant of TDIU, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the earlier effective date claim.

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  However, a current VA examination report is not relevant in an earlier effective date case.

The Board concludes that all available evidence that is pertinent to the claim has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue.  The Veteran has been given ample opportunity to present evidence and argument in support of her claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned asked questions in the April 2013 hearing to ascertain why the Veteran believed that an effective date prior to March 5, 2010 was warranted for TDIU.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The hearing addressed the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for an earlier effective date.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

The Veteran has contended, including at her April 2013 hearing, that an effective date prior to March 5, 2010 is warranted for the grant of TDIU because there is evidence of unemployability beginning in April 1996.  

A February 1996 rating decision granted service connection for dermatitis of the neck, 10 percent disabling, and for recurrent urinary tract infections, zero percent disabling; each rating was effective on August 8, 1995, the day following separation from service.  A July 1996 rating decision granted service connection for degenerative changes of the cervical spine and assigned a 10 percent rating effective on August 8, 1995.  An October 1999 rating decision granted service connection for right shoulder strain and assigned a zero percent rating effective on August 8, 1995.  An October 2003 rating decision granted service connection for posttraumatic stress disorder (PTSD) and granted a 30 percent rating effective May 22, 2002.  An October 2005 rating decision granted a 50 percent rating for PTSD effective May 22, 2002.  A September 2007 rating decision granted a 20 percent rating for cervical spine disability and denied TDIU.  A February 2010 rating decision granted a 70 percent rating for PTSD effective May 22, 2002.  In April 2012, the Board granted TDIU, and a June 2012 rating decision granted TDIU effective March 5, 2010.

A claim for a total rating for compensation purposes based upon individual unemployability is essentially a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000).  The law with regard to determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a), (b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2013).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. 
§ 5110(a).  This statutory provision is implemented by the regulation, which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

An exception to that general rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that circumstance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to a higher disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disability is sufficient to produce unemployability without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19 (2013). 

The Board notes that, based on the above grant of a rating of 70 percent for PTSD beginning May 22, 2002, the Veteran met the schedular criteria for unemployability under 38 C.F.R. § 4.16(a) (2013) beginning May 22, 2002.  

Based on the above VA regulations, the Board must now determine the date of claim for TDIU and the date entitlement to TDIU arose, meaning the initial date that there is evidence of unemployability.  

A September 2007 rating decision denied TDIU.  A subsequent claim for TDIU was received by VA on March 5, 2010.  With respect to the date entitlement arose, VA evaluations in April 2009 and April 2010 did not find the Veteran to be unemployable due to PTSD.  When evaluated in April 2009, it was noted that the recent death of the Veteran's mother overshadowed all other issues and made it difficult to assess her current level of PTSD symptoms.  The examiner in April 2009 determined that there likely was a moderate reduction in social, vocational, and mental functioning due to PTSD symptoms.  The examiner in April 2010 reported a GAF score of 60, which indicates moderate difficulty in social or occupational functioning (See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994)) and opined that evidence showing that the Veteran was unable to maintain substantially gainful employment due to PTSD symptomatology was not documented in the record.  According to this examiner, although the Veteran's PTSD symptomatology would cause impairment in interpersonal and occupational functioning, she was able to understand and follow basic directions, have non-violent relationships with co-workers, perform at an adequate tempo in the workplace, communicate with others about basic matters, and perform simple assembly tasks.

The initial medical evidence of unemployability is a June 23, 2010 statement from the Veteran's VA psychologist, who had treated her for 10 years, in which it is noted that the Veteran was not employable in her current emotional state and could not manage a work environment or normal relationships with co-workers.  As noted above, the effective date of TDIU is the later of the date of claim and the date entitlement arose.  Because the date entitlement arose is June 23, 2010, the current effective date of March 5, 2010 is actually earlier than the June 2010 effective date that could have been assigned.

Consequently, the Board finds that an effective date for TDIU prior to March 5, 2010 is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to March 5, 2010 for TDIU is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


